Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on February 7, 2020, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 2-11 are rejected, as they are dependent on instant claim 1.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,334,723. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claims 1 and 11 of U.S. Patent No. 10,334,723. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,334,723 encompasses similar limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 2-11 of U.S. Patent No. 10,334,723.


s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,590,973. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claims 1 and 5 of U.S. Patent No. 10,590,973. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,590,973, encompasses similar limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 2-14 of U.S. Patent No. 10,590,973.


Claim Rejections – 35 USC § 102(a)(1)

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al (U.S. 2004/0183958).
	Akiyama discloses a flexible display comprising a first layer and second layer (abstract) where Figure 19D shows a bonding layer disposed between the first layer and the second layer, where the bonding layer comprises an interlocking device comprising a first interlocking component (1602) attached to the first layer and a second 

    PNG
    media_image1.png
    512
    933
    media_image1.png
    Greyscale

.  
Akiyama discloses the display is transparent (paragraph 146).  Akiyama discloses a glass substrate (viewing area, paragraph 71) along with an adhesive transparent insulator (optically clear material, paragraph 110), as in claims 1-2.
Concerning claim 4, Figures 8B, 19D and 19E shows the first or second interlocking component comprises a plurality of engagement elements. 

Concerning claim 6, Figure 19E shows at least some of the engagement elements has a cross-sectional shape having a stem and a cap wider than the stem.
Concerning claims 7-8, Figures 8B, 19D and 19E shows the first or second interlocking component comprises a plurality of engagement rails. 

Claim Rejections – 35 USC § 103(a)

9.	Claims 3 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akiyama et al (U.S. 2004/0183958).
Akiyama does not disclose the height of the interlocking device, however height modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 3.
Concerning claims 9-11, Figures 15 and 19E shows a first interlocking segment and second interlocking segment, where the first segment is disposed approximate to a first edge  along X axis and the second interlocking segment is disposed approximate to a second edge along X axis of the display.




Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781